REINHARDT, Circuit Judge,
concurring:
I concur fully in the per curiam opinion. I write only to expand on one important point.
This is one of those cases in which the trial courts’ and the court of appeals’ preliminary decisions as to whether to grant injunctive relief pendente lite, including stays, is determinative of the ultimate outcome of the litigation. In such cases, judges must be particularly sensitive to the practical consequences *1088of their initial action or inaction, not only because of the effect on the transactions involved, but because of the need to ensure that the court does not inadvertently lose its ability to enforce an important Congressional mandate. In this case, a substantial part of the land was transferred on the day after the district court initially denied a preliminary injunction, before a stay could be obtained from this court; and most of the remainder of the disputed property was transferred just before the district court’s scheduled hearing on the permanent injunction — the hearing at which that court determined that the government’s underlying conduct violated NEPA.
Whether or not the government’s actions in this case served to deprive the courts of the ability to grant appropriate equitable relief, and whether or not the government’s timing of the transfers was motivated by a desire to frustrate judicial jurisdiction, it is important that both private litigants seeking to enforce environmental statutes and judges presiding over environmental eases remain aware at all times of the practical aspects of the litigation, and guide their actions accordingly. Primary responsibility rests, of course, with the private litigants, as it is their duty to seek the necessary relief in a timely manner and to keep the court informed of all developments.
. I do not intend by these observations to imply any criticism of counsel or the district judge in this case. I note that counsel struggled mightily against what must have appeared at times to be overwhelming odds. With respect to the district judge, while it would be inappropriate to express any view on the merits of his various decisions, other than at issue here, it is evident that he acted conscientiously and carefully throughout the proceedings. The result in this case is, nevertheless, unfortunate indeed. Although the district court held that the government violated NEPA and that it transferred public lands in violation of our environmental laws, those lands will now be cleareut, without more, by the private purchasers. That is not how our legal system is supposed to work.